DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Segal (US 20170167151 A1) in view of Tang (US 20160340006 A1).
Claim 1.   Segal teaches a safety monitoring system (Fig 1, [0056] System control 30) supporting a swimming pool area, the safety monitoring system comprising:
an in-water monitoring device ([0063] Processor 32 may receive signals from sensors 34. For example, sensors 34 may include upward-looking sensors 16, lateral sensors 18, and downward-looking sensors 20. [0085] Module sensor 66 may represent one or more imaging sensors, range sensors, proximity sensors, navigational sensors (e.g., position sensors, orientation sensors, accelerometers, tilt sensors) or other sensors that are configured to determine a current position of an object relative to deployed lifesaving module 60. For example, prior to deployment, module sensor 66 may function as upward-looking sensor 16. As another example, module sensor 66 may be separate from upward-looking sensors 16.); and 
further discloses the in-water monitoring device at least assisting in identification and prevention of drowning events ([0063] Processor 32 may receive signals from sensors 34. For example, sensors 34 may include upward-looking sensors 16, lateral sensors 18, and downward-looking sensors 20. In particular, some or all of sensors 34 may include one or more imaging devices 36. For example, an imaging device 36 may include a video or still camera that is capable of acquiring images (e.g., video frames or a sequence of single images) in the visible, near infrared, or far infrared spectral ranges. In particular, imaging device 36 may be configured to acquire images in spectral regions in which absorption by water is relatively low. In alternatively or in addition, sensors 34 may include various distance sensors (e.g., based on acoustical, optical, electromagnetic, or other techniques). 
[0064] Programmed instructions for operation of processor 32 may include distress detection module 42. Execution of distress detection module 42 may include processing signals from sensors 34 to identify signals, or combinations of signals, that are indicative of a swimmer in distress. For example, 
[0065] Processor 32 may communicate with one or a plurality of lifesaving module controllers 40. For example, the communication may include a wired or wireless electronic (e.g., WiFi, e.g., where each lifesaving module controller 40 is connected to an antenna that extends above the water surface) or optical communications channel, an acoustic channel (e.g., transmitted via the water in the swimming pool), a mechanical, hydraulic, or pneumatic channel, or any other type of channel that is suitable for communicating a signal.), and further discloses the use of a sensor from above the water but does not specifically disclose an above-water monitoring and the above-water monitoring device at least assisting in identification and prevention of drowning events
However, Tang teaches the process of above-water monitoring device at least assisting in identification and prevention of drowning events (Par 0112 e.g. A microphone and/or loudspeaker communication device 104 and a video camera 106 are mounted in the drone to pick up audio and video input from the water below. A GPS receiver 105 receives geo coordinates.); Par 0070, 0146, 0191 e.g. The self-release mechanism is accomplished by using a micro controller on board the drone that controls a linear actuator or other types of actuator to effectuate a movement of a rod or a curve shaped member... Then the gimbal system will lock the camera to the straight down position and the controller only adjusts the drone to track the target. Now the field of view effectively becomes a 2D coordinate system. Once the target is at the center of the frame, it means that the drone is exactly above the target and the lifesaving toolkit would then be released.). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use an above-water monitoring device at least assisting in identification and prevention of drowning events as taught by Tang within the system of Segal for the purpose of enhancing system incorporate a device which will confirm the existence of a potential drowning condition.
Segal and Tang teach the safety monitoring system of claim 1 wherein the in-water monitoring device comprises a buoy portion and a mobility portion that is disposed on the buoy portion (Segal [0076] Typically, a lifesaving module 12 (FIG. 1) may be deployed to form deployed lifesaving module 60 when lifesaving module 12 is beneath the surface of the water. Deployment may include inflation of one or more inflatable structures (e.g., to inflated ring 64, or to form one or more other inflated floats, pontoons, bladders, balloons, or other inflatable structure). For example, deployment may include triggering a chemical process to rapidly generate an inflating gas. Deployment may include opening a valve or seal to release an inflating gas (e.g., air, carbon dioxide, nitrogen, helium, or another compressible gas) from one or more canisters of compressed gas that are stowed on or within lifesaving module 12. Alternatively or in addition, inflatable structure of lifesaving module 12 may be initially connected via a tube to a source of compressed gas (e.g., a tank, canister, or pump). For example, the source may be common to all or some lifesaving modules 12 of a swimming pool lifesaving system 10. In this case, deployment may include opening a valve or operating a pump to inflate the inflatable structure via the tube.).
Claim 5.    Segal and Tang teach the safety monitoring system of claim 1 wherein the above-water monitoring device comprises a camera element that supports a visual recognition process (Par 0112 e.g. A microphone and/or loudspeaker communication device 104 and a video camera 106 are mounted in the drone to pick up audio and video input from the water below. A GPS receiver 105 receives geo coordinates.); Par 0070, 0146, 0191 e.g. The self-release mechanism is accomplished by using a micro controller on board the drone that controls a linear actuator or other types of actuator to effectuate a movement of a rod or a curve shaped member... Then the gimbal system will lock the camera to the straight down position and the controller only adjusts the drone to track the target. Now the field of view effectively becomes a 2D coordinate system. Once the target is at the center of the 
Claim 6.    Segal and Tang teach the safety monitoring system of claim 1 wherein the in-water monitoring device comprises a rechargeable battery (Tang Par 0074 e.g. When the recharging device comes into contact to an appropriate energy source, the drone's onboard rechargeable battery could be recharged.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Segal and Tang and further In view of Borman (US 996260 B2).
Claim 2.    The prior art Segal and Tang teach the safety monitoring system of claim 1 and further disclose of a robotic device but do not specifically disclose wherein the in-water monitoring device comprises a robotic cleaning system.
However, Borman teaches a robotic cleaning system with a cleaning element that can clean various surfaces at different elevations (Col 2 lines 20-30 e.g. Knowing (12) the difference in height between various target surfaces (40), one of ordinary skill can advantageously adapt the drone (10) of the present invention to clean floors and various other surfaces at different elevations. For example, the same drone (10), appropriately fitted as described below may be used to clean crumbs from a floor, dust a second story window and clean cobwebs from a third floor ceiling in a single cleaning task.). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a robotic cleaning system as taught by Borman within the system of Segal and Tang for the purpose of enhancing system into an all-in-one unit to perform additional tasks related to swimming pool maintenance.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Segal and Tang and further of Dreschel (US 20140157508 A1)
Segal and Tang teach the safety monitoring system of claim 1 but does not specifically disclose wherein the above-water monitoring device comprises a pool cover unit.
However, Dreschel teaches a pool cover unit to prevent drowning ([0003] A cover may be used when a swimming pool, spa, hot tub or wading pool is not in use to prevent rain water, debris and the like from getting into the water. The cover may also serve as a safety device to reduce the risk of drowning by inhibiting the access of children or unauthorized users to the water. [0021] The pool/spa cover may be an automatic cover (automatically closed and opened), a semi-automatic cover (manually pulled closed and automatically opened or vice versa), a manual cover (opened and closed without the use of a motor) or other type of cover that helps to retain heat and chemicals and keeps leaves and debris out. In one embodiment, the cover is a retractable cover. In general, a retractable cover runs on a set of generally parallel tracks installed along the length of the pool/spa, such as on the top surface of the deck, along a track formed below the deck surface, or along the vertical edges of the pool. ). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a pool cover unit as taught by Dreschel within the system of Segal and Tang for the purpose of enhancing system incorporate a device which will prevent potentially helpless individuals from drowning in the pool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689